IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: C.R., A MINOR          : No. 245 EAL 2022
                                           :
                                           :
PETITION OF: A.C.-R., FATHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: C.A.R., A MINOR        : No. 246 EAL 2022
                                           :
                                           :
PETITION OF: A.C.-R., FATHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: T.R., A MINOR          : No. 247 EAL 2022
                                           :
                                           :
PETITION OF: A.C.-R., FATHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: T.A.R., A MINOR        : No. 248 EAL 2022
                                           :
                                           :
PETITION OF: A.C.-R., FATHER               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2022, the Petition for Allowance of Appeal

is DENIED.